                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 JOSHUA COSBY,                                     Case No. 18‐CV‐573 (NEB/ECW)

                       Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 F.C.I. SANDSTONE WARDEN,

                       Respondent.



         The Court has received the May 1, 2019 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. [ECF No. 32.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 32] is ACCEPTED;

      2. This action is DISMISSED WITHOUT PREJUDICE for failure to comply with the

         Court’s Order [ECF No. 31], for failure to pay the filing fee, and for failure to

         prosecute. See Warsame v. Sugule, No. CIV. 07‐3763 (PJS/RLE), 2008 WL 508602, at
      *1 (D. Minn. Feb. 21, 2008) (dismissing action for failure to pay filing fee after court

      order).

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 3, 2019                              BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                             2
